Citation Nr: 1206236	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-22 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected hearing loss.  

2.  Entitlement to service connection for a skin rash.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION

The Veteran had active service from November 1964 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board previously remanded this matter in April 2010.  

The issue of entitlement to an increased rating for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A skin rash had its onset in service, and competent evidence reflects continuous skin rash symptoms since service.   


CONCLUSION OF LAW

A skin rash was incurred in service. 38 U.S.C.A. §§ 1110 , 5107 (West 2002); 38 C.F.R. § 3.303  (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In a January 2007 letter, the RO provided the Veteran with notice of the evidence required to substantiate his claim for service connection for a skin condition.  The letter informed the Veteran what information and evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  The letter explained how disability ratings and effective dates are determined.  This letter satisfied the timing requirements set forth in Pelegrini, as it was provided prior to the rating decision on appeal.

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  The Veteran has also had a VA examination, from which an opinion was obtained.

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis of Claim

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. §1110.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, there must be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in- service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus, or link, between the current disability and the in- service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

VA regulations provide that if a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and, soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011). 

On August 31, 2010, the Secretary published in the Federal Register a final rule amending 38 C.F.R. § 3.309(e) to establish a presumption of service connection for ischemic heart disease, Parkinson's disease and B cell leukemias based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era.  75 Fed. Reg. 53,202 . 

A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended beyond specific disorders, based upon extensive scientific research.  See 68 Fed. Reg. 27,630 -27,641 (May 20,2003). 

The Veteran served in Vietnam during the Vietnam era; thererefore his exposure to herbicides is presumed.  The Board notes that neither the skin condition noted in service, athlete's foot, nor the currently diagnosed skin condition, dermatitis, is among the disabilities which may be presumed service connected based upon the Veteran's herbicide exposure.  

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit  held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994). 

The Veteran had active service from November 1964 to November 1971.  A December 1970 entry in the service treatment records noted a complaint of athlete's foot.  The report of medical history completed by the Veteran during the October 1971 separation examination reflects that he reported foot trouble, but the Veteran did not specifically indicate whether it was a skin condition involving his foot.  

With respect to the post-service history of a skin condition, in written statements, the Veteran has indicated that he has suffered from a skin condition since he was in the military.  The Veteran noted that he began to have a rash on his hands and feet in service and that, "this rash continues today."    
 
The Veteran had a VA examination in June 2010.  The examiner noted that the claims file was reviewed.  The examiner noted that the Veteran was being evaluated for eczematous dermatitis.  The Veteran reported that this condition started with an itch on his legs and progressed over the years to include the legs and the arms.  It was noted that the course of the condition was progressive.  The symptoms included itching.  

With regard to significant history, the examiner noted that the only skin complaint noted was when the Veteran was treated for athlete's foot in December 1970.  It was noted that the Veteran was seen in dermatology for a rash in April 2009 and was diagnosed with dermatitis.  

The examiner noted that the Veteran claimed that he had his current rash while in service or shortly after discharge.  The examiner noted that, per review of the service treatment records, the only documentation of a sick call/ clinic visit for a skin condition was for athlete's foot per progress notes in December 1970.  It was noted that the Veteran marked "no" to a question regarding skin diseases on his separation examination.

The examiner indicated that athlete's foot or tinea corporis is a superficial fungal infection of the skin on the feet.  Eczematous dermatitis is a delayed hypersensitivity reaction to an allergic contact or a primary irritant that produces inflammation of first or repeated contact.  The examiner stated that there is no relationship between tinea pedis and eczematous dermatitis.  The examiner concluded that the Veteran's current rash is less likely than not related to the rash that was noted in service.  

The examiner indicated that this was based upon extensive data collection and research.  The examiner noted that there are a number of conditions the VA recognizes as presumptively related to Agent Orange exposure.  It was noted that eczema, dermatitis, or eczematous dermatitis, are not among the recognized presumptive conditions.  The examiner concluded that there is no evidence based medicine data establishing any additional skin conditions related to Agent Orange exposure.  


The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337   (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

The Veteran is competent to identify a skin condition such as a rash.  The record in this case shows that the Veteran received treatment for athlete's foot during service, and his competent lay statements indicate that he has had a skin condition since service or since shortly after separation.  Medical records reflect a current diagnosis of seborrheic keratosis.  Based upon the Veteran's statements and his reported medical history upon VA examination, there is evidence of continuity of skin symptoms since service.  The Board finds the Veteran's report of continuity credible and supported by the evidence of record.  The Board concludes that the evidence is at least in equipoise with respect to whether a skin condition was incurred in service.  Accordingly, resolving any doubt in the Veteran's favor, the Board concludes that service connection is warranted for a skin rash.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a skin rash is granted.  


REMAND

Additional development is necessary with respect to the claim for an increased rating for hearing loss.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran had a VA examination in June 2010.  An addendum opinion was obtained in September 2011.  The VA examination report did not address the functional impacts of the Veteran's hearing loss disability.  The examination is inadequate because it did not address functional impacts of the Veteran's disability.

Given the foregoing, the Board finds that a remand is necessary in order to afford the Veteran a new VA examination.  Although the Board sincerely regrets the additional delay to the Veteran, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the current severity of bilateral hearing loss. The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should note that the claims file was reviewed. 

The examiner should include a full description of the  functional impact of the Veteran's hearing loss on his ordinary activities.  Any and all indicated evaluations, studies and tests deemed necessary should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, and following this review and examination, the examiner is requested to report complaints and findings pertaining to the Veteran's hearing loss in detail. 

2.  Following the completion of the requested action, the claim on appeal should be readjudicated. If the claim remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond. The case should then be returned to the Board. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


